Exhibit 10.9

UNITED TECHNOLOGIES CORPORATION

BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

As Amended and Restated Effective January 1, 2005



--------------------------------------------------------------------------------

UNITED TECHNOLOGIES CORPORATION

BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

Table of Contents

 

                 Page

ARTICLE I

   INTRODUCTION AND PURPOSE       1.01      Purpose of Plan    1    1.02     
Effective Date of Plan    1

ARTICLE II

   DEFINITIONS    2

ARTICLE III

   ELIGIBLE COMPENSATION       3.01      Annual Retainer    4    3.02     
Restricted Stock Unit Award for a New Director    5

ARTICLE IV

   ACCOUNTS AND CREDITS       4.01      Non-elective Annual Retainer    5   
4.02      Elective Annual Retainer    5    4.03      Restricted Stock Unit Award
for A New Director    5    4.04      Accounts    6    4.05      Deferred Stock
Units    7    4.06      Hypothetical Nature of Accounts and Investments    8

ARTICLE V

   ELECTION PROCEDURES AND PAYMENTS       5.01      Annual Retainer Deferral
Election    8    5.02      Annual Retainer Deferral Election Deadline    9   
5.03      Entitlement to Payment    9    5.04      Payment Commencement Date   
9    5.05      Election of Form and Amount of Payment    10    5.06      Change
in Payment Election    11    5.07      Investment of Account during Installment
Period    12

ARTICLE VI

   ADMINISTRATION       6.01      In General    12    6.02      Plan Amendment
and Termination    12    6.03      Reports to Participants    13    6.04     
Delegation of Authority    13

ARTICLE VII

   MISCELLANEOUS       7.01      Rights Not Assignable    14    7.02     
Certain Rights Reserved    14    7.03      Withholding Taxes    14    7.04     
Compliance with Section 409A    14    7.05      Incompetence    15    7.06     
Inability to Locate Participants and Beneficiaries    15    7.07      Successors
   15    7.08      Usage    15    7.09      Severability    16    7.10     
Governing Law    16

APPENDIX A

           17



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION AND PURPOSE

 

1.01   Purpose of Plan

The United Technologies Corporation Board of Directors Deferred Stock Unit Plan
(the “Plan”) has been established to provide an arrangement for non-employee
directors to defer their Annual Retainer and Restricted Stock Unit Award for A
New Director in the form of deferred stock units equal in value to shares of the
Corporation’s common stock for the purpose of aligning the interests of
non-employee directors with those of the Corporation’s shareowners. The Plan is
hereby amended and restated for the purposes of: (i) accommodating changes to
the non-employee directors compensation program, including the consolidation of
prior compensation program elements into a revised retainer structure as
integrated into this Plan; and (ii) effecting certain changes related to
compliance with Section 409A of the Internal Revenue Code.

 

1.02   Effective Date of Plan

Changes related to the re-design of the non-employee directors’ compensation
program are generally effective for deferrals credited on and after January 1,
2006. Changes related to Section 409A of the Internal Revenue Code are generally
effective for deferrals that were earned or vested after December 31, 2004.
Amounts that were earned or vested (within the meaning of Section 409A) prior to
January 1, 2005, and any subsequent increases in these amounts that are
permitted to be treated as grandfathered benefits under Section 409A, are
generally subject to and shall continue to be governed by the terms of the Prior
Plan set forth in Appendix A.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below:

Account means a bookkeeping account established for a Participant under Article
IV that is credited with Deferred Stock Units representing compensation earned
or vested after 2004. Any compensation earned and vested before 2005 shall be
credited to a Participant’s Prior Plan Account and shall be subject to the
provisions set forth in Appendix A.

Annual Retainer means the annual retainer payable to a Participant under
Section 3.01 for services to the Company as a non-employee member of the Board.

Beneficiary means a Participant’s beneficiary, designated in writing and in a
form and manner satisfactory to the Committee, or if a Participant fails to
designate a beneficiary, or if all of the Participant’s designated Beneficiaries
predecease the Participant, the Participant’s estate.

Board means the Board of Directors of the Corporation.

Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto. References to any section of the Internal Revenue Code
shall include any final regulations or other published guidance interpreting
that section.

Closing Price means, with respect to any date specified by the Plan, the closing
price of UTC Common Stock on the composite tape of New York Stock Exchange
issues (or if there was no reported sale of UTC Common Stock on such date, on
the next preceding day on which there was such a reported sale).

Committee means the Committee on Nominations and Governance of the Board.

Corporation means United Technologies Corporation.

 

2



--------------------------------------------------------------------------------

Deferred Stock Unit means a hypothetical share of UTC Common Stock as described
in Section 4.05.

Election means an irrevocable election by a Participant either to defer a
portion of the Annual Retainer otherwise payable in cash or to specify how an
Account will be distributed (i.e., as a lump sum, in 10 annual installments or
in 15 annual installments).

Participant means each member of the Board (other than a member of the Board who
is also an employee of the Company or a subsidiary thereof) who is or becomes a
member of the Board.

Payment Anniversary Date means an anniversary of the Payment Commencement Date.

Payment Commencement Date means the first business day of the first month
following the month in which the Participant has a Separation from Service.

Plan means this United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as amended and restated herein effective January 1, 2005 and as
amended from time to time.

Plan Year means the calendar year.

Prior Plan means the United Technologies Corporation Board of Directors Deferred
Stock Unit Plan as in effect on October 3, 2004, and as modified thereafter from
time to time in a manner that does not constitute a “material modification” for
purposes of Section 409A, as set forth in Appendix A hereto.

Restricted Stock Unit Award for a New Director means the one-time restricted
stock unit award granted to a Participant under Section 3.02 upon election to
the Board.

 

3



--------------------------------------------------------------------------------

Separation from Service means a Participant’s resignation, removal, or
retirement from the Board (for a reason other than death) that constitutes a
good-faith, complete termination of the Participant’s relationship with the
Corporation, and that also qualifies as a “separation from service” for purposes
of Section 409A of the Code.

UTC Common Stock shall mean the common stock of the Corporation.

ARTICLE III

ELIGIBLE COMPENSATION

 

3.01   Annual Retainer

(a) Annual Retainer Amount. Effective January 1, 2006, subject to subsections
(b) and (c) of this Section 3.01, the Annual Retainer shall be as follows: in
the case of the Audit Committee Chair and the Presiding or Lead Director,
$260,000; in the case of any other member of the Audit Committee, $250,000; in
the case of any other Committee Chair, $230,000; and for all other Participants,
$220,000. The Annual Retainer is subject to change from time to time at the
discretion of the Committee.

(b) Terminated Participants. If a Participant’s Separation from Service or death
occurs before the Corporation’s Annual Meeting, the Participant will not receive
an Annual Retainer for the year of the Participant’s Separation from Service or
death.

(c) New Participants. If a Participant is elected to the Board before
September 30 of a calendar year, the Participant will receive the full amount of
the then applicable Annual Retainer, with 60% of such amount credited
automatically to a Participant’s Annual Retainer Account as Deferred Stock Units
as of the date of the Participant’s election to the Board; and with 40% of such
amount eligible for a deferral election in accordance with Article V. If a
Participant is elected to the Board after September 30 of a calendar year, the
Participant will receive 50% of the then applicable Annual Retainer, with 60% of
such amount credited automatically to a Participant’s Annual Retainer Account as
Deferred Stock Units as of the date of the Participant’s election to the Board;
and with 40% of such amount eligible for a deferral election in accordance with
Article V.

 

4



--------------------------------------------------------------------------------

3.02   Restricted Stock Unit Award for a New Director

Effective as of the date of the Participant’s election to the Board, the
Participant shall receive an unvested Restricted Stock Unit Award for a New
Director (“RSU Award”) of Deferred Stock Units equal in value to $100,000 as of
such date. The amount of an RSU Award is subject to change at the discretion of
the Committee.

ARTICLE IV

ACCOUNTS AND CREDITS

 

4.01   Non-elective Annual Retainer

60% of the Annual Retainer shall be credited automatically to a Participant’s
Annual Retainer Account as Deferred Stock Units, effective as of the date of the
Corporation’s Annual Meeting. Participants may not elect to receive this portion
of the Annual Retainer as current cash.

 

4.02   Elective Annual Retainer

40% of the Annual Retainer is payable in cash unless the Participant makes a
timely irrevocable election in accordance with Article V to defer the receipt of
this 40% amount as Deferred Stock Units under this Plan in lieu of a cash
payment.

 

4.03   Restricted Stock Unit Award for a New Director

Effective as of the date of the Participant’s election to the Board, the
Corporation will credit the amount of the RSU Award to a New Director Restricted
Stock Unit Account (“RSU Account”) established for the Participant. The amount
of an RSU Award is subject to change at the discretion of the Committee. The RSU
Account may not be distributed prior to the Participant’s Separation from
Service. The value of the RSU Account is subject to forfeiture if Separation
from Service occurs before the first annual meeting following the date of
election to the Board. Thereafter, the percentage of such Award subject to
forfeiture will be reduced by 20

 

5



--------------------------------------------------------------------------------

percentage points as of the date of each succeeding annual meeting until the
fifth annual meeting when 100% of the value of such Award will be vested and
subject to distribution following Separation from Service. There will be no
forfeiture of interest in the RSU Account in the event of the Participant’s
death, Disability, or a “Change in Control” as defined in the Corporation’s Long
Term Incentive Plan while the Participant is a member of the Board, or in the
event of the Participant’s resignation or retirement from the Board for the
purpose of accepting full-time employment in public or charitable service. A
Participant’s RSU Account will be credited with dividend equivalents which will
vest immediately, but will otherwise be subject to the same transfer
restrictions applicable to the Deferred Stock Units credited to the Account.

 

4.04   Accounts

(a) Post-December 31, 2004 Credits. All Annual Retainer deferrals and RSU Awards
earned or vested after December 31, 2004, shall be maintained in Accounts under
and shall be subject to the terms and conditions of the Plan, as amended and
restated herein, effective January 1, 2005. Separate Accounts for
post-December 31, 2004 Deferred Stock Units will be maintained for each
Participant. Sub-accounts may be maintained within Participants’ Accounts to the
extent the Committee determines such an arrangement to be necessary or useful in
the administration of the Plan.

(b) Pre-January 1, 2005 Credits. All Annual Retainer deferrals and RSU Awards
earned and vested prior to January 1, 2005, and any subsequent increases in
these amounts that are permitted to be treated as grandfathered benefits under
Section 409A of the Code (e.g., increases in unit value and dividend
equivalents), shall be maintained in separate Prior Plan Accounts and shall
remain subject to the terms and conditions of the Prior Plan as in effect on
October 3, 2004. Prior Plan Accounts shall be equal to the value earned and
vested on December 31, 2004, as subsequently adjusted in accordance with the
Prior Plan. The Prior Plan and Prior Plan Accounts are not intended to be
subject to Section 409A of the Code. No amendment to Appendix A that would
constitute a “material modification” for purposes of Section 409A shall be
effective unless the amending instrument states that it is intended to
materially modify Appendix A and to cause the Prior Plan to become subject to
Section 409A.

 

6



--------------------------------------------------------------------------------

4.05   Deferred Stock Units

(a) Deemed Investment in UTC Common Stock. Except as provided in Section 5.07, a
Participant’s Account shall be treated as if it were invested in Deferred Stock
Units that are equivalent in value to the fair market value of shares of UTC
Common Stock in accordance with the following rules:

(1) Conversion into Deferred Stock Units. The RSU Award credited to a
Participant’s RSU Account under Section 4.03, and the Annual Retainer credited
to a Participant’s Annual Retainer Account for a Plan Year under Section 4.01 or
4.02 shall be converted into Deferred Stock Units (including fractional Deferred
Stock Units) by dividing the amount of the RSU Award or Annual Retainer credited
by the Closing Price on the date of the Corporation’s Annual Meeting or the date
a Participant is elected to the Board, as applicable.

(2) Deemed Reinvestment Of Dividends. The number of Deferred Stock Units
credited to a Participant’s Annual Retainer or RSU Account on a dividend payment
date shall be increased on each date on which a dividend is paid on UTC Common
Stock. The number of additional Deferred Stock Units credited to a Participant’s
Annual Retainer or RSU Account as a result of such dividend payment shall be
determined by (i) multiplying the total number of Deferred Stock Units
(including fractional Deferred Stock Units) credited to the Participant’s
Account on the dividend payment date by the amount of the dividend paid per
share of UTC Common Stock on the dividend payment date, and (ii) dividing the
product so determined by the Closing Price on the dividend payment date.

(3) Conversion Out of Deferred Stock Units. The dollar value of the Deferred
Stock Units credited to a Participant’s Annual Retainer or RSU Account on any
date shall be determined by multiplying the number of Deferred Stock Units
(including fractional Deferred Stock Units) credited to the Participant’s
Account by the Closing Price on that date.

 

7



--------------------------------------------------------------------------------

(4) Effect of Recapitalization. In the event of a transaction or event described
in this paragraph (4) (a “Recapitalization Event”), the number of Stock Units
credited to a Participant’s Annual Retainer or RSU Account shall be adjusted in
the same manner as outstanding shares of Common Stock. A Recapitalization Event
includes a dividend (other than regular quarterly dividends) or other
extraordinary distribution to holders of Common Stock (whether in the form of
cash, shares, other securities, or other property), extraordinary cash dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, repurchase, or exchange of shares or other
securities, the issuance or exercisability of stock purchase rights, the
issuance of warrants or other rights to purchase shares or other securities, or
other similar corporate transaction or event that has a material affect on the
shares of UTC Common Stock and requires conforming adjustment to the value
and/or number of Deferred Stock Units to prevent dilution or enlargement of the
value of Participants’ Accounts.

 

4.06   Hypothetical Nature of Accounts and Investments

Each Account established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds or assets. The Deferred Stock Units
established hereunder shall be used solely to determine the amounts to be paid
hereunder, shall not be or represent an equity security of the Company, shall
not be convertible into or otherwise entitle a Participant to acquire an equity
security of the Company and shall not carry any voting or dividend rights.

ARTICLE V

ELECTION PROCEDURES AND PAYMENTS

 

5.01   Annual Retainer Deferral Election

Participants who elect to defer the receipt of the eligible 40% of each year’s
Annual Retainer as Deferred Stock Units under this Plan, must, on or before the
election deadline established by the Committee, make a written deferral election
on the Election form provided by the Committee.

 

8



--------------------------------------------------------------------------------

5.02   Annual Retainer Deferral Election Deadline

A written Election form must be completed and submitted to the Office of the
Corporate Secretary no later than December 31st of the calendar year prior to
the year for which the Annual Retainer is earned or, for new Participants, prior
to the date the Participant is elected to the Board, and in no event later than
30 days after such election. If a Participant fails to timely submit a properly
completed Election form, the remaining 40% of the Participant’s Annual Retainer
earned in the applicable year shall be paid as provided in Section 4.02. The
Participant’s deferral election shall be irrevocable following the election
deadline.

 

5.03   Entitlement to Payment

Any payment from an Account under the Plan shall be made solely in cash and as
further provided in this Article V. The right of any person to receive one or
more payments under the Plan shall be an unsecured claim against the general
assets of the Corporation.

 

5.04   Payment Commencement Date

Payments to a Participant with respect to the Participant’s Annual Retainer
Account or RSU Account shall begin as of the Participant’s Payment Commencement
Date or, if the Participant has changed his payment election as provided in
Section 5.06, on the fifth anniversary of the Participant’s Payment Commencement
Date. If a Participant dies before payments to the Participant commence, payment
of the entire value of the Participant’s Accounts shall be made in a lump sum to
the Participant’s Beneficiary on the first business day of the third month
following the month of the Participant’s death.

For purposes of the Code, a payment is treated as being made on the date when it
is due under the Plan if the payment is made on the due date specified by the
Plan, or on a later date that is either (a) in the same calendar year (for a
payment whose specified due date is on or before September 30), or (b) by the
15th day of the third calendar month following the date specified by the Plan
(for a payment whose specified due date is on or after October 1). A payment
also is treated as being made on the date when it is due under the Plan if the
payment is made not more than 30 days before the due date specified by the Plan.
A Participant may not, directly or indirectly, designate the taxable year of a
payment made in reliance on the administrative rules in this Section 5.04.

 

9



--------------------------------------------------------------------------------

5.05   Election of Form and Amount of Payment

(a) Lump Sum Payment. A Participant shall receive his or her Annual Retainer
Account or RSU Account under the Plan as a lump sum payment unless the
Participant timely elects to receive his or her Account in the form of 10 annual
installments or in 15 annual installments in accordance with subsection (b),
below. The lump sum shall be payable to the Participant in cash as of the
Payment Commencement Date and shall equal the value of the Deferred Stock Units
credited to the Participant’s Account, determined as of the Payment Commencement
Date as provided in Section 5.04.

(b) 10 or 15 Annual Installments. A Participant may elect to receive his or her
Annual Retainer Account or RSU Account under the Plan in 10 or 15 installment
payments in lieu of the lump sum payment determined under subsection (a), above.
Annual installments shall be payable to the Participant in cash beginning as of
the Payment Commencement Date and continuing as of each Payment Anniversary Date
thereafter until all installments have been paid. The first annual installment
shall equal one-tenth (1/10) (if Participant elects 10 installment payments) or
one-fifteenth (1/15th) (if Participant elects 15 installment payments) of the
value of the Participant’s Account, determined as of the Payment Commencement
Date. Each successive annual installment shall equal the value of the
Participant’s Account, determined as of the Payment Anniversary Date, multiplied
by a fraction, the numerator of which is one, and the denominator of which shall
be the number of scheduled annual installments that remain unpaid. If the
Participant dies after the Participant’s Payment Commencement Date but before
all installments have been paid, the entire remaining value of the Participant’s
Account shall be made in a lump sum to the Participant’s Beneficiary on the
first business day of the third month following the month of the Participant’s
death.

(c) Form of Payment Election. A valid payment election for an Annual Retainer
Account under subsection (b) shall be made in writing on an Election form,
completed and submitted to the Office of the Corporate Secretary no later than
December 31st of the calendar year prior to the year for which the Annual
Retainer is earned, or for new Participants, prior to

 

10



--------------------------------------------------------------------------------

the date Participant is elected to the Board, and in no event later than 30 days
after such election. A valid payment election for an RSU Account under
subsection (b) shall be made in writing on an Election form, completed and
submitted to the Office of the Corporate Secretary prior to the date Participant
is elected to the Board, and in no event later than 30 days after such election.
If a Participant does not make a valid payment election, the Participant shall
be deemed to have elected to receive his or her Annual Retainer Account or RSU
Account in a lump sum payment as provided in subsection (a). Except as provided
below in Section 5.06 (Change in Payment Election), a Participant’s payment
election shall become irrevocable on the election deadline date.

 

5.06   Change in Payment Election

A Participant may make a one-time irrevocable election to change the form of
payment that the Participant elected under Section 5.05. A change to the form of
payment must meet the following requirements:

 

  i. The new election must be made at least twelve months prior to the Payment
Commencement Date (and the new election shall be ineffective if the Payment
Commencement Date occurs within twelve months after the date of the new
election);

 

  ii. The new election will not take effect until twelve months after the date
when the Participant submits a new Election form to the Office of the Corporate
Secretary;

 

  iii. The new payment commencement date must be five years later than the date
on which payments would otherwise have commenced; and

 

  iv. The new form of payment must be one of the forms of payment provided under
Section 5.05(a) or (b).

 

11



--------------------------------------------------------------------------------

5.07   Investment of Account during Installment Period

Participants electing to convert Deferred Stock Units in the Annual Retainer
Account or RSU Account to a fixed interest investment for the installment
payment period, must, prior to the Payment Commencement Date or subsequent
Payment Anniversary Date, make a written election on the Election form provided
by the Committee. If a Participant makes such election to have his or her
Account treated as if the Account were invested in cash, the Account will be
credited with a rate of interest equal to the average interest rate on 10-Year
Treasury Bonds as of the January through October Period in the calendar year
prior to the Plan Year in which the interest is credited, plus 1%.

ARTICLE VI

ADMINISTRATION

 

6.01   In General

The Committee shall have the discretionary authority to interpret the Plan and
to decide any and all matters arising under the Plan, including without
limitation the right to determine eligibility for participation, benefits, and
other rights under the Plan; the right to determine whether any election or
notice requirement or other administrative procedure under the Plan has been
adequately observed; the right to determine the proper recipient of any
distribution under the Plan; the right to remedy possible ambiguities,
inconsistencies, or omissions by general rule or particular decision; and the
right otherwise to interpret the Plan in accordance with its terms. Except as
otherwise provided in Section 6.04, the Committee’s determination on any and all
questions arising out of the interpretation or administration of the Plan shall
be final, conclusive, and binding on all parties.

 

6.02   Plan Amendment and Termination

(a) The Committee may amend, suspend, or terminate the Plan at any time;
provided that no amendment, suspension, or termination of the Plan shall,
without a Participant’s consent, reduce the Participant’s benefits accrued under
the Plan before the date of such amendment, suspension, or termination.

(b) In the event of suspension of the Plan, no additional deferrals shall be
made under the Plan, but all previous deferrals shall accumulate and be
distributed in accordance with the otherwise applicable provisions of the Plan
and the applicable elections on file.

 

12



--------------------------------------------------------------------------------

(c) Upon the termination of the Plan with respect to all Participants, and
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A of the Code, the
Corporation shall have the right, in its sole discretion, and notwithstanding
any elections made by the Participant, to pay the Participant’s vested Account
in a lump sum, to the extent permitted under Section 409A. All payments that may
be made pursuant to this Section 6.02(c) shall be made no earlier than the
thirteenth month and no later than the twenty-fourth month after the termination
of the Plan. The Corporation may not accelerate payments pursuant to this
Section 6.02(c) if the termination of the Plan is proximate to a downturn in the
Corporation’s financial health within the meaning of Treas. Reg.
Section 1.409A-3(j)(4)(ix)(C)(1). If the Corporation exercises its discretion to
accelerate payments under this Section 6.02(c), it shall not adopt any new
arrangement that would have been aggregated with the Plan under Section 409A
within three years following the date of the Plan’s termination.

 

6.03   Reports to Participants

The Committee shall furnish an annual statement to each Participant reporting
the value of the Participant’s Account as of the end of the most recent Plan
Year.

 

6.04   Delegation of Authority

The Committee may delegate to officers of the Corporation any and all authority
with which it is vested under the Plan, and the Committee may allocate its
responsibilities under the Plan among its members.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

 

7.01   Rights Not Assignable

No payment due under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge in any
other way. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge such payment in any other way shall be void. No such payment
or interest therein shall be liable for or subject to the debts, contracts,
liabilities, or torts of any Participant or Beneficiary. If any Participant or
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant or Beneficiary otherwise would be
entitled be held and applied for the benefit of such person, the person’s
children or other dependents, or any of them, in such manner and in such
proportions as the Committee may deem proper.

 

7.02   Certain Rights Reserved

Nothing in the Plan shall confer upon any person the right to continue to serve
as a member of the Board or to participate in the Plan other than in accordance
with its terms.

 

7.03   Withholding Taxes

The Committee may make any appropriate arrangements to deduct from all credits
and payments under the Plan any taxes that the Committee reasonably determines
to be required by law to be withheld from such credits and payments.

 

7.04   Compliance with Section 409A

To the extent that rights or payments under this Plan are subject to
Section 409A of the Internal Revenue Code, the Plan shall be construed and
administered in compliance with the conditions of Section 409A and regulations
and other guidance issued pursuant to Section 409A for deferral of income
taxation until the time the compensation is paid. Any distribution election that
would not comply with Section 409A of the Code shall not be effective for
purposes of this Plan. To the extent that a provision of this Plan does not
comply with Section 409A of the Code, such provision shall be void and without
effect. The Corporation does not warrant that the Plan will comply with
Section 409A of the Code with respect to any Participant or with respect to any
payment. In no event shall the Corporation, any director, officer, or employee
of the Corporation (other than the Participant), or any member of the Committee
be liable for any additional tax, interest, or penalty incurred by a Participant
or Beneficiary as a result of the Plan’s failure to satisfy the requirements of
Section 409A of the Code, or as a result of the Plan’s failure to satisfy any
other requirements of applicable tax laws.

 

14



--------------------------------------------------------------------------------

7.05   Incompetence

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident or
otherwise, any payment due under the Plan (unless prior claim therefore shall
have been made by a duly authorized guardian or other legal representative) may
be paid, upon appropriate indemnification of the Committee and the Company, to
the spouse of the Participant or Beneficiary or other person deemed by the
Committee to have incurred expenses for the benefit of and on behalf of such
Participant or Beneficiary. Any such payment shall be a complete discharge of
any liability under the Plan with respect to the amount so paid.

 

7.06   Inability to Locate Participants and Beneficiaries

Each Participant and Beneficiary entitled to receive a payment under the Plan
shall keep the Committee advised of his or her current address. If the Committee
is unable to locate a Participant or Beneficiary to whom a payment is due under
the Plan, the total amount payable to such Participant or Beneficiary shall be
forfeited as of the last day of the calendar year in which the payment first
becomes due.

 

7.07   Successors

The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term “successors” as used in the
preceding sentence shall include any corporation or other business entity that
by merger, consolidation, purchase, or otherwise acquires all or substantially
all of the business and assets of the Corporation, and any successors and
assigns of any such corporation or other business entity.

 

7.08   Usage

(a) Titles and Headings. The titles to Articles and the headings of Sections,
subsections, and paragraphs in the Plan are placed herein for convenience of
reference only and shall be of no force or effect in the interpretation of the
Plan.

 

15



--------------------------------------------------------------------------------

(b) Number. The singular form shall include the plural, where appropriate.

 

7.09   Severability

If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan is
held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the Plan.

 

7.10   Governing Law

The Plan and all determinations made and actions taken under the Plan shall be
governed by and construed in accordance with the laws of the State of
Connecticut.

 

16



--------------------------------------------------------------------------------

Appendix A

This Appendix A sets forth the United Technologies Corporation Board of
Directors Deferred Stock Unit Plan as in effect on October 3, 2004 (“Prior
Plan”), and as modified thereafter from time to time in a manner that does not
constitute a “material modification” for purposes of Section 409A. Amounts that
were earned or vested (within the meaning of Section 409A) prior to January 1,
2005, and any subsequent increases in these amounts that are permitted to be
treated as grandfathered benefits under Section 409A, are generally subject to
and shall continue to be governed by the terms of this Prior Plan.

UNITED TECHNOLOGIES CORPORATION

BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

Effective January 1, 1996

 

17



--------------------------------------------------------------------------------

UNITED TECHNOLOGIES CORPORATION

DEFERRED STOCK UNIT PLAN

Table of Contents

 

                 Page

ARTICLE I

   INTRODUCTION       1.01      Purpose of Plan    19    1.02      Effective
Date of Plan    19

ARTICLE II

   DEFINITIONS    19

ARTICLE III

   CREDITS       3.01      Transition Credits    21    3.02      Automatic
Credits    21    3.03      Elective Credits    21

ARTICLE IV

   ACCOUNTS AND INVESTMENTS       4.01      Accounts    22    4.02      Stock
Units    22    4.03      Hypothetical Nature of Accounts and Investments    24

ARTICLE V

   PAYMENTS       5.01      Entitlement to Payment    24    5.02      Payment
Commencement Date    25    5.03      Form and Amount of Payment    25

ARTICLE VI

   ADMINISTRATION       6.01      In General    26    6.02      Plan Amendment
and Termination    26    6.03      Reports to Participants    27    6.04     
Delegation of Authority    27

ARTICLE VII

   MISCELLANEOUS       7.01      Rights Not Assignable    27    7.02     
Certain Rights Reserved    27    7.03      Withholding Taxes    28    7.04     
Incompetence    28    7.05      Inability to Locate Participants and
Beneficiaries    28    7.06      Successors    29    7.07      Usage    29   
7.08      Severability    29    7.09      Governing Law    29

 

18



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

 

1.01   Purpose of Plan

The purpose of the Plan is to enhance the Company’s ability to attract and
retain non-employee members of the Board whose training, experience and ability
will promote the interests of the Company and to directly align the interests of
such non-employee Directors with the interests of the Company’s shareowners by
providing compensation based on the value of UTC Common Stock. The Plan is
designed to permit such non-employee directors to defer the receipt of all or a
portion of the cash compensation otherwise payable to them for services to the
Company as members of the Board.

 

1.02   Effective Date of Plan

Except as otherwise provided by Section 3.01, the Plan shall apply only to a
Participant’s annual Director’s retainer Fees with respect to service on and
after January 1, 1996.

ARTICLE II

DEFINITIONS

Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below:

Account shall mean a bookkeeping account established for a Participant under
Section 4.01.

Article shall mean an article of the Plan.

Beneficiary shall mean a Participant’s beneficiary, designated in writing and in
a form and manner satisfactory to the Committee, or if a Participant fails to
designate a beneficiary, or if the Participant’s designated Beneficiary
predeceases the Participant, the Participant’s estate.

 

19



--------------------------------------------------------------------------------

Board shall mean the Board of Directors of the Company.

Closing Price shall mean, with respect to any date specified by the Plan, the
closing price of UTC Common Stock on the composite tape of New York Stock
Exchange issues (or if there was no reported sale of UTC Common Stock on such
date, on the next preceding day on which there was such a reported sale).

Committee shall mean the Nominating Committee of the Board.

Company shall mean United Technologies Corporation.

Director’s Fees shall mean the annual retainer fee payable to a Participant for
services to the Company as a member of the Board. Director’s Fees do not include
special meeting fees.

Participant shall mean each member of the Board (other than a member of the
Board who is also an employee of the Company or a subsidiary thereof) who is or
becomes a member of the Board on or after January 1, 1996.

Payment Anniversary Date shall mean an anniversary of the Payment Commencement
Date.

Payment Commencement Date shall mean the first business day of the first month
following the month in which the Participant terminates service as a member of
the Board.

Plan shall mean this United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as set forth herein and as amended from time to time.

Plan Year shall mean the calendar year.

Section shall mean a section of the Plan.

 

20



--------------------------------------------------------------------------------

Stock Unit shall mean a hypothetical share of UTC Common Stock as described in
Section 4.02.

UTC Common Stock shall mean the common stock of the Company.

ARTICLE III

CREDITS

 

3.01   Transition Credits

As soon as practicable on or after January 1, 1996, the Company shall credit to
the Account of each Participant a number of Stock Units determined in accordance
with the schedules set forth in Appendix I and Appendix II to the Plan. The
credits set forth in Appendix I shall be provided in lieu of any benefits to
which the Participant otherwise would have been entitled under the United
Technologies Corporation Directors Retirement Plan as of its termination on
December 31, 1995. The credits set forth in Appendix II shall be provided in
lieu of any benefits to which the Participant otherwise would be entitled under
certain deferred compensation arrangements entered into prior to January 1,
1996. The number of units set forth in Appendix II shall equal the number of tax
deferred stock units (if any) credited to the Participant under any such prior
deferred compensation arrangement, determined as of December 31, 1995.

 

3.02   Automatic Credits

As of the beginning of each Plan Year, the Company shall credit Stock Units to
each Participant’s Account equal in value to 60% of the Participant’s Director’s
Fees for the Plan Year, as determined in accordance with Section 4.02(a)(1).

 

3.03   Elective Credits

A Participant may elect, with respect to each Plan Year, to defer the entire
portion (but not a partial portion) of the 40% of the Participant’s Director’s
Fees that are not automatically deferred in accordance with Section 3.02 and
that otherwise would be paid to the Participant in cash. If the Participant
makes such an election, the Company shall credit Stock Units to the

 

21



--------------------------------------------------------------------------------

Participant’s Account equal in value to 40% of the Participant’s Director’s Fees
for the Plan Year, as determined in accordance with Section 4.02(a)(I), as of
the beginning of the Plan Year with respect to which the election is made (or,
if later, as of the first day in the Plan Year on which the individual becomes a
Participant). An election under this Section 3.03 shall be made in a form and
manner satisfactory to the Committee and shall be effective for a Plan Year only
if made before the beginning of the Plan Year; provided that an individual who
becomes a Participant after the first day of a Plan Year may make the election
for that Plan Year within 30 days of becoming a Participant.

ARTICLE IV

ACCOUNTS AND INVESTMENTS

 

4.01   Accounts

A separate Account under the Plan shall be established for each Participant.
Such Account shall be (a) credited with the amounts credited in accordance with
Article Ill, (b) credited (or charged, as the case may be) with the investment
results determined in accordance with Section 4.02, and (c) charged with the
amounts paid by the Plan to or on behalf of the Participant in accordance with
Article V. Within each Participant’s Account, separate subaccounts shall be
maintained to the extent the Committee determines them to be necessary or useful
in the administration of the Plan.

 

4.02   Stock Units

(a) Deemed Investment in UTC Common Stock. Except as provided in subsection (b),
below, a Participant’s Account shall be treated as if it were invested in Stock
Units that are equivalent in value to the fair market value of shares of UTC
Common Stock in accordance with the following rules:

(1) Conversion into Stock Units. Any Director’s Fees credited to a Participant’s
Account for a Plan Year under Section 3.02 or 3.03 shall be converted into Stock
Units (including fractional Stock Units) by dividing the amount credited by the
Closing Price on the first business day of the Plan Year; provided that in the
case of an individual who becomes a Participant after the first day of a Plan
Year, the Closing Price shall be determined as of the day on which the
individual becomes a Participant.

 

22



--------------------------------------------------------------------------------

(2) Deemed Reinvestment Of Dividends. The number of Stock Units credited to a
Participant’s Account shall be increased on each date on which a dividend is
paid on UTC Common Stock. The number of additional Stock Units credited to a
Participant’s Account as a result of such increase shall be determined by
(i) multiplying the total number of Stock Units (excluding fractional Stock
Units) credited to the Participant’s Account immediately before such increase by
the amount of the dividend paid per share of UTC Common Stock on the dividend
payment date, and (ii) dividing the product so determined by the Closing Price
on the dividend payment date.

(3) Conversion Out of Stock Units. The dollar value of the Stock Units credited
to a Participant’s Account on any date shall be determined by multiplying the
number of Stock Units (including fractional Stock Units) credited to the
Participant’s Account by the Closing Price on that date.

(4) Effect of Recapitalization. In the event of a transaction or event described
in this paragraph (4), the number of Stock Units credited to a Participant’s
Account shall be adjusted in such manner as the Committee, in its sole
discretion, deems equitable. A transaction or event is described in this
paragraph (4) if (i) it is a dividend (other than regular quarterly dividends)
or other distribution (whether in the form of cash, shares, other securities, or
other property), extraordinary cash dividend, recapitalization, stock split,
reverse stock split reorganization, merger, consolidation, split-up, spin-off,
repurchase, or exchange of shares or other securities, the issuance or
exercisability of stock purchase rights, the issuance of warrants or other
rights to purchase shares or other securities, or other similar corporate
transaction or event and (ii) the Committee determines that such transaction or
event affects the shares of UTC Common Stock, such that an adjustment pursuant
to this paragraph (4) is appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

 

23



--------------------------------------------------------------------------------

(b) Change in Deemed Investment Election. A Participant who elects to receive
distribution of his or her Accounts in annual installments will continue to have
such Account credited with Stock Units during the installment period unless the
Participant irrevocably elects to have his or her Account treated, as of the
Payment Commencement Date, as if the Account were invested in cash. If a
Participant makes such election, the Account will be credited with a rate of
interest equal to the average interest rate on 10-Year Treasury Bonds as of the
January through October Period in the calendar year prior to the Plan Year in
which the interest is credited, plus I %. An election under this subsection
(b) shall be made in a form and manner satisfactory to the Committee and shall
be effective only if made before the Payment Commencement Date.

 

4.03   Hypothetical Nature of Accounts and Investments

Each Account established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds or assets. The Stock Units
established hereunder shall be used solely to determine the amounts to be paid
hereunder, shall not be or represent an equity security of the Company, shall
not be convertible into or otherwise entitle a Participant to acquire an equity
security of the Company and shall not carry any voting or dividend rights.

ARTICLE V

PAYMENTS

 

5.01   Entitlement to Payment

Credits to a Participant’s Account under Section 3.02 or 3.03 shall be in lieu
of payment to the Participant of the related Director’s Fees. Any payment under
the Plan with respect to an Account shall be made solely in cash and as further
provided in this Article V. The right of any person to receive one or more
payments under the Plan shall be an unsecured claim against the general assets
of the Company.

 

24



--------------------------------------------------------------------------------

5.02   Payment Commencement Date

Payments to a Participant with respect to the Participant’s Account shall begin
as of the Participant’s Payment Commencement Date; provided that if a
Participant dies before the Participant’s Payment Commencement Date, payment of
the entire value of the Participant’s Account shall be made in a lump sum to the
Participant’s Beneficiary as soon as practicable after the Committee receives
all documents and other information that it requests in connection with the
payment.

 

5.03   Form and Amount of Payment

(a) Fifteen Annual Installments. A Participant shall receive his or her benefits
in 15 annual installments unless the Participant elects to receive his or her
benefits under the Plan in the form of a lump-sum payment or in less than 15
annual installments in accordance with subsection (b), below. Annual
installments shall be payable to the Participant in cash beginning as of the
Payment Commencement Date and continuing as of each Payment Anniversary Date
thereafter until all installments have been paid. The first annual installment
shall equal one- fifteenth (1/15th) of the value of the Stock Units credited to
the Participant’s Account, determined as of the Payment Commencement Date. Each
successive annual installment shall equal the value of the Stock Units credited
to the Participant’s Account, determined as of the Payment Anniversary Date,
multiplied by a fraction, the numerator of which is one, and the denominator of
which is the excess of 15 over the number of installment payments previously
made (i.e., 1/14th, 1/13th, etc.). If the Participant dies after the
Participant’s Payment Commencement Date but before all 15 installments have been
paid, the remaining installments shall be paid to the Participant’s Beneficiary
in accordance with the schedule in this subsection (a).

(b) Lump Sum, or Less Than 15 Annual Installments. A Participant may elect to
receive his or her benefits under the Plan in the form of a lump-sum payment or
in two to fourteen installments in lieu of the fifteen installment payments
determined under subsection (a), above. The lump sum shall be payable to the
Participant in cash as of the Payment Commencement Date and shall equal the
value of the Stock Units credited to the Participant’s Account, determined as of
the Payment Commencement Date. Installments shall be paid in the

 

25



--------------------------------------------------------------------------------

manner set forth in subsection (a) above, except that for purposes of
determining the amount of the first annual installment, the denominator of the
fraction shall equal the number of scheduled annual installments. An election
under this subsection (b) shall be made in a form and manner satisfactory to the
Committee and shall be effective only if made at least two years before the
Participant’s Payment Commencement Date.

ARTICLE VI

ADMINISTRATION

 

6.01   In General

The Committee shall have the discretionary authority to interpret the Plan and
to decide any and all matters arising under the Plan, including without
limitation the right to determine eligibility for participation, benefits, and
other rights under the Plan; the right to determine whether any election or
notice requirement or other administrative procedure under the Plan has been
adequately observed; the right to determine the proper recipient of any
distribution under the Plan; the right to remedy possible ambiguities,
inconsistencies, or omissions by general rule or particular decision; and the
right otherwise to interpret the Plan in accordance with its terms. Except as
otherwise provided in Section 6.03, the Committee’s determination on any and all
questions arising out of the interpretation or administration of the Plan shall
be final, conclusive, and binding on all parties.

 

6.02   Plan Amendment and Termination

The Committee may amend, suspend, or terminate the Plan at any time; provided
that no amendment, suspension, or termination of the Plan shall, without a
Participant’s consent, reduce the Participant’s benefits accrued under the Plan
before the date of such amendment, suspension, or termination. If the Plan is
terminated in accordance with this Section 6.02, the terms of the Plan as in
effect immediately before termination shall determine the right to payment in
respect of any amounts that remain credited to a Participant’s or Beneficiary’s
Account upon termination.

 

26



--------------------------------------------------------------------------------

6.03   Reports to Participants

The Committee shall furnish an annual statement to each Participant (or
Beneficiary) reporting the value of the Participant’s (or Beneficiary’s) Account
as of the end of the most recent Plan Year.

 

6.04   Delegation of Authority

The Committee may delegate to officers of the Company any and all authority with
which it is vested under the Plan, and the Committee may allocate its
responsibilities under the Plan among its member.

ARTICLE VII

MISCELLANEOUS

 

7.01   Rights Not Assignable

No payment due under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge in any
other way. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge such payment in any other way shall be void. No such payment
or interest therein shall be liable for or subject to the debts, contracts,
liabilities, or torts of any Participant or Beneficiary. If any Participant or
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant or Beneficiary otherwise would be
entitled be held and applied for the benefit of such person, the person’s
children or other dependents, or any of them, in such manner and in such
proportions as the Committee may deem proper.

 

7.02   Certain Rights Reserved

Nothing in the Plan shall confer upon any person the right to continue to serve
as a member of the Board or to participate in the Plan other than in accordance
with its terms.

 

27



--------------------------------------------------------------------------------

7.03   Withholding Taxes

The Committee may make any appropriate arrangements to deduct from all credits
and payments under the Plan any taxes that the Committee reasonably determines
to be required by law to be withheld from such credits and payments.

 

7.04   Incompetence

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident or
otherwise, any payment due under the Plan (unless prior claim therefore shall
have been made by a duly authorized guardian or other legal representative) may
be paid, upon appropriate indemnification of the Committee and the Company, to
the spouse of the Participant or Beneficiary or other person deemed by the
Committee to have incurred expenses for the benefit of and on behalf of such
Participant or Beneficiary. Any such payment shall be a complete discharge of
any liability under the Plan with respect to the amount so paid.

 

7.05   Inability to Locate Participants and Beneficiaries

Each Participant and Beneficiary entitled to receive a payment under the Plan
shall keep the Committee advised of his or her current address. If the Committee
is unable for a period of 36 months to locate a Participant or Beneficiary to
whom a payment is due under the Plan, commencing with the first day of the month
as of which such payment first comes due, the total amount payable to such
Participant or Beneficiary shall be forfeited. Should such a Participant or
Beneficiary subsequently contact the Committee requesting payment, the Committee
shall, upon receipt of all documents and other information that it might request
in connection with the payment, restore and pay the forfeited payment in a lump
sum, the value of which shall not be adjusted to reflect any interest or other
type of investment earnings or gains for the period of forfeiture.

 

28



--------------------------------------------------------------------------------

7.06   Successors

The provisions of the Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term “successors” as used in the preceding
sentence shall include any corporation or other business entity that by merger,
consolidation, purchase, or otherwise acquires all or substantially all of the
business and assets of the Company, and any successors and assigns of any such
corporation or other business entity.

 

7.07   Usage

(a) Titles and Headings. The titles to Articles and the headings of Sections,
subsections, and paragraphs in the Plan are placed herein for convenience of
reference only and shall be of no force or effect in the interpretation of the
Plan

(b) Number. The singular form shall include the plural, where appropriate.

 

7.08   Severability

If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan is
held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the Plan.

 

7.09   Governing Law

The Plan and all determinations made and actions taken under the Plan shall be
governed by and construed in accordance with the laws of the State of
Connecticut.

 

29